Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MeezoTechTV (“Windows tricks - Arranging windows”, URL: https://www.youtube.com/watch?‌v=9gSeov2cGzU. Hereinafter referred to as “Meezo”) in view of Duran et al. (US Patent No. 10387546) in view of Wu (PGPUB Document No. US 2013/0283398) in view of Antony (PGPUB Document No. US 2014/0258533).
Regarding claim 11, Duran teaches an image obtaining apparatus, comprising: 
Processing circuitry configured to (the required processor in enabling the system/computer to execute the Windows operating system as demonstrated by Meezo): 
Obtain, from an application process set, a target application process (the plurality of open windows with containing applications such as File Explorer, Browser and WordPad (Meezo: 2:22). The grouping/cascading process requires the step of obtaining information/data corresponding to the each window); 
Obtain, via a data obtaining module, a plurality of window image data that is currently generated when an image rendering function in the target application process is called (the required step of obtaining and displaying the content within each window of Meezo when preparing for the process of grouping windows as shown 2:22-2:27 of Meezo); 
Perform image synthesis processing on the plurality of window image data (see the grouped windows at 2:22-2:27 of Meezo), 

However, Meezo does not expressly teach but Duran teaches the target application process corresponding to a user identifier (Duran teaches a plurality of tabbed websites displaying different banking websites that require user information, wherein such information corresponds to a “user identifier” (Duran: FIG.5, FIG.6)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the windows of Meezo such as that the user has opened separate browser windows each with banking websites as taught by Duran. The combination of teachings is beneficial because this enables an added variety of use cases.

However, the combined teachings as applied above does not expressly teach performing the image synthesis processing on the plurality of window image data to obtain a user interface image to be displayed. Within a similar field of endeavor (user interaction with GUI elements) Wu teaches the concept of generating a confirmation UI for user confirmation to continue/finish a user requested process (Wu: 0123). 
Therefore, Wu applied to the combined teachings above now teach,
Performing the image synthesis processing on the plurality of windows (user initiating the windows grouping process of Meezo) to obtain a user interface image to be displayed (the displayed confirmation popup window of Wu to confirm the grouping process)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to provide the user with a confirmation window as taught by Wu, because this enables preventing accidental grouping of windows.

Further, the combined teachings as applied above does not expressly teach transmitting a notification message that includes the user interface image to a user terminal corresponding to the user identifier for display on a user interface. However, Antony teaches the concept a desktop client that receives GUI and image data executing by a virtual machine running on a remote server (Antony: 0001)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to carry out the windows grouping process on a desktop client such as that of Antony, because the use of virtual machines enables a flexible and cost saving work setup for businesses.

Claim(s) 1 is/are a corresponding method claim(s) of claim(s) 11. The limitations of claim(s) 1 are substantially similar to the limitations of claim(s) 11.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 1.

Claim(s) 20 is/are a corresponding method claim(s) of claim(s) 11. The limitations of claim(s) 1 are substantially similar to the limitations of claim(s) 20.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 20. The Examiner submits that the system running the Windows application demonstrated by Meezo requires a computer-readable medium.

Claim(s) 3, 4, 8, 12, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meezo in view of Duran in view of Wu in view of Antony as applied to the claims above, and further in view of Crichton (PGPUB Document No. US 2004/0239701).
Regarding claim 12, the combined teachings as applied above does not expressly teach but Crichton teaches the apparatus according to claim 11, wherein the processing circuitry is configured to: 
Obtain a picture display parameter configured for the target application process (the determined attribute information for each window (Crichton: 0047)); 
Determine a window hierarchy identifier of each window image data of the plurality of window image data according to the picture display parameter (attribute information utilized in determining the hierarchical relationship data (stacking order) (Crichton: 0048)); 
And perform the image synthesis processing on the plurality of window image data according to the window hierarchy identifiers (cascade windows of the combined teachings above according to the stacking order determined by Crichton).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to order the grouped windows in the manner suggested by Crichton, because an improved method of organizing content.

Regarding claim 13, the combined teachings as applied above does not expressly teach the apparatus according to claim 12, wherein the processing circuitry is configured to: 
Generate an image binary tree according to the window hierarchy identifiers of the plurality of window image data (refer to the hierarchy of nodes in the tree structure that depicts the windows and associated attribute information (Crichton: 0047-0048, 0052, FIG.6, FIG.7)); 
Traverse the image binary tree according to a preset first traversing order, to obtain a synthesis order of the plurality of window image data (Note, navigation and management of the hierarchy of nodes for reordering, inserting and deleting nodes (Crichton: 0048, 0052)) ; 
And perform the image synthesis processing on the plurality of window image data according to the synthesis order (the resulting cascading windows as demonstrated by Meezo at 2:22).

Regarding claim 17, the combined teachings as applied above teaches the apparatus according to claim 13, the processing circuitry is configured to: 
Generate a message response binary tree according to the window hierarchy identifiers of the plurality of window image data (nodes of the tree of Crichton include attribute information, wherein “"attribute information" includes hierarchical relationship data (i.e., data on a parent window and/or child window(s)), as well as the size, location, and/or shape of the corresponding window” (Crichton: 0047)); 
Determine display location information of each window image data of the plurality of window image data based on the message response binary tree (the nodes of the tree of Crichton comprise of window location information (Crichton: 0047)); 
And perform the image synthesis processing on the plurality of window image data according to the display location information and the synthesis order (the resulting cascading windows as demonstrated by Meezo at 2:22).

Regarding claim 2, the combined teachings as applied above teaches the method according to claim 1, wherein the plurality of window image data is of a plurality of windows displayed at different layers (see the different layers within the cascaded windows (Meezo: 2:22)), and the image synthesis processing is performed on the plurality of window image data based on the different layers associated with the plurality of window image data (the resulting cascading windows as demonstrated by Meezo at 2:22).

Claims 3, 4 and 8 are similar in scope to claims 12, 13 and 17.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meezo in view of Duran in view of Wu in view of Antony as applied to the claims above, and further in view of Agrawal.
Regarding claim 16, the combined teachings as applied above teaches the apparatus according to claim 11, wherein the processing circuitry is configured to: 
Determine a rendering manner of the image rendering function (rendering according to the cascade effect of Windows as demonstrated by Meezo at 2:22); 
However, the combined teachings as applied above does not expressly teach does not expressly teach but Agrawal teaches
Determine a data capture submodule corresponding to the rendering manner (the user determining to take a screenshot of the cascaded windows (Agrawal: 0028)); 
And call the data capture submodule to acquire the plurality of window image data obtained when the image rendering function is executed (the resulting captured screenshot).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to provide the option to take screenshots as suggested by Agrawal, because this enables an added functionality to the user.

Claim 7 is similar in scope to claim 16.

Allowable Subject Matter
Claims 5, 6, 9, 10, 14, 15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616